Exhibit 99.1 for immediate release Nicole Culbertson (650) 849-1649 Essex Announces fourth Quarter 2010 Earnings Results Palo Alto, California – February 3, 2011 - Essex Property Trust, Inc. (NYSE:ESS) announces its fourth quarter 2010 earnings results and related business activities. Funds from Operations (“FFO”) for the quarter ended December 31, 2010, totaled $43.0 million or $1.31 per diluted share compared to $35.8 million, or $1.16 per diluted share for the quarter ended December 31, 2009.The Company’s FFO, excluding non-core items, totaled $42.0 million, or $1.28 per diluted share for the quarter ended December 31, 2010, which is an increase of 5.5% compared to $37.3 million or $1.21 per diluted share for the quarter ended December 31, 2009.Net income available to common stockholders for the quarter ended December 31, 2010 totaled $4.8 million or $0.16 per diluted share compared to $6.8 million, or $0.24 per diluted share for the quarter ended December 31, 2009, respectively. A reconciliation of FFO and FFO excluding non-core items can be found on page S-3 in the Company’s Supplemental Financial Information package. Michael Schall, President and Chief Executive Officer of the Company stated, “In 2010, we invested $584 million in twelve apartment communities at a significant discount to replacement cost during a time that is proving to be the bottom of the real estate cycle.True to Essex’s strategy, these properties are located in the coastal markets that we believe will experience the greatest benefit from recovering economic conditions.Approximately $281 million of our 2010 investment activity focused on distressed ownership situations, withfour communities representing luxury condominium projects that we will rent as apartments.These transactions offer a unique ability to add value through participation in the recovery of both the for-sale and rental housing markets.” Same-Property Operations Same-property operating results exclude properties that do not have comparable results.The table below illustrates the percentage change in same-property revenues, operating expenses, and net operating income (“NOI”) for the quarter and year ended December 31, 2010 compared to December 31, 2009: Q4 2010 compared to Q4 2009 YTD 2010 compared to YTD 2009 Revenues Expenses NOI Revenues Expenses NOI Southern California % -2.9
